                  EXHIBIT H




Case 5:19-cv-00250-FL Document 1-9 Filed 06/18/19 Page 1 of 2
         VouTube
We received the attached counter notification in response to a complaint you filed w ith us.

We're providing you w ith the counter notification and await ev idence (in not more than 1O
business days) that you've filed an action seeking a court order against the counter notifier
to restrain the allegedly infringing activity. In most cases, such evidence w ould include a
lawsuit against the uploader w ho filed the counter notification, w hich names the specific
YouTube URL(s) at issue.

If w e donl receive notice from you, w e may re-instate the material to YouTube.

If you have any questions, please contact copyright@youtube.com.

Counter-Notification as follows:

Videos included in counter-notification:

    •    htto:/Jwww.youtube.com/watch?v=dDW-SAsFW3I

Display name of uploader: CBV

this video can NOT be taken down, this 10000 0% falls under the fair use act "Copyright
Disclaimer Under Section 107 of the Copyright Act 1976, allowance is made for "fair use"
for purposes such as criticism, comment, new s reporting, teaching, scholarship, and
research. Fair use is a use permitted." i w ill NOT be bullied by this corporation into not
posting content. There are many many y outubers that make videos on YouTube and they
decide to strike me ? i give very blatant credibility to them.

I sw ear, under penalty of perjury, that I have a good faith belief the material w as removed
due to a mistake or misidentification of the material to be removed or disabled.

I consent to the jurisdiction of the Federal District Court for the district in w hich my address
is located, or if my address is outside of the Un ited States, the judicial district in w hich
YouTube is located, and w ill accept service of process from the claimant.




-
Help center • Emall options Report spam
Case 5:19-cv-00250-FL Document 1-9 Filed 06/18/19 Page 2 of 2
©2019 YouTube LLC 901 Cherry Ave, San Bruno, CA 94066 USA
